             IN THE UNITED STATES COURT FOR THE DISTRICT OF UTAH
                                     CENTRAL DIVISION




 ASHLAN LEE CHIDESTER,
        Plaintiff,                                       ORDER ADOPTING REPORT
                                                          AND RECOMMENDATION


                vs.


 JIVE COMMUNICATIONS,                                         Case No. 2:18-CV-676
        Defendant.                                               Judge Dee Benson




       Before the court is the Report and Recommendation issued by United States Magistrate

Judge Paul M. Warner recommending that this action be DISMISSED.

       The parties were notified of their right to file objections to the Report and

Recommendation within fourteen (14) days after receiving it. Neither party has filed such an

objection.

       Having reviewed all relevant materials, including the reasoning set forth in the

Magistrate Judge’s Report and Recommendation, the court ADOPTS the Report and



                                                 1
Recommendation. Accordingly, the court hereby dismisses this action in its entirety.

       DATED this 17th day of December, 2018.


                                            _________________________________
                                            Dee Benson
                                            United States District Judge




                                               2
